DETAILED ACTION
This action is responsive to the following communications: the amendment filed on Nov 24, 2020.
Claims 1-11 are presented for Examination. Claim 1 is independent. Claim 11 is added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kanamori et al (US 20170288578).
Regarding independent claim 1, Kanamori et al disclose that a motor (Fig.1:21) control apparatus comprising:
a converter (Fig.1:2) configured to convert AC voltage input (Fig.1:1) from an AC power supply side into DC voltage (Fig.1: Idc), and then output the DC voltage to a DC side;

a boosting unit (Fig.1:10) configured to step up DC voltage input to the inverter from the DC side, according to a deviation between a speed command (Fig.1: 51 and [0038]; “a manner that the estimated speed becomes the target speed corresponding to the magnitude of the load”) to the motor and speed information acquired from the motor ([0038];“the inverter control section 50 estimates the speed (rotational speed) of the motor 21 from the detection current (motor current) of the current sensor 27” which corresponds to the motor speed information and “the target value Vdcref is determined by the load of the refrigerating cycle, is set low in the case of a low load where the compressor 22 (motor 21) is in the low rotational state, and a larger value is set as the rotational speed of compressor 22 becomes higher (higher load)”. Therefore comparing the speed of the motor and target value of the compressor rotational speed booster control signals S1 and S2 drive the booster (10) and dc voltage inputted to the inverter).

Regarding claim 2,   Kanamori et al disclose that wherein the boosting unit includes
a speed deviation calculation unit (Fig.1: 41) configured to calculate the deviation between a speed command to the motor and speed information acquired from the motor,
a boosting start determination unit (Fig.1: 43) configured to determine whether or not the deviation calculated by the speed deviation calculation unit is more than a prescribed first threshold (Fig. 1: Iref), and
a boosting control unit (Fig. 1:41, 45, 48) configured to step up DC voltage input to 

Regarding claim 4, Kanamori et al disclose that further comprising a speed sensor ([0038]; “estimates the speed (rotational speed) of the motor 21 from the detection current (motor current) of the current sensor 27”) configured to detect an actual speed of the motor as the speed information.

Regarding claim 5, Kanamori et al disclose that an estimated speed calculation unit configured to calculate, based on a value of actual current flowing into the motor being an induction motor or a current command to the induction motor, and a primary frequency command to the induction motor, an estimated speed of the induction motor as the speed information ([0038]; “ control section 50 estimates the speed (rotational speed) of the motor 21 from the detection current (motor current) of the current sensor 27, and PWM-controls the switching of the inverter 20 in such a manner that the estimated speed becomes the target speed corresponding to the magnitude of the load (refrigeration load)”).

Regarding claim 6, Kanamori et al disclose that 
a proximity switch (Fig. 1: S1) configured to output a pulse signal according to rotation of the motor or a drive axis connected to the motor; and
an actual speed calculation unit configured to calculate, based on a pulse signal output from the proximity switch, an actual speed of the motor as the speed information At the time of the high/medium load when the motor 21 rotates at a high/medium speed, the switch element SW1 is turned on/off, and the switch element SW2 is turned on/off oppositely out of phase with the turning on/off of the switch element SW1”).

 Regarding claim 7, Kanamori et al disclose that wherein
the converter is a PWM converter ([0031]; “ boosting circuit 10 to pulse-width modulation (PWM) control ”) configured to convert AC voltage input from an AC power supply side into desired intensity of DC voltage by a switching operation of an internal semiconductor switching element (Fig. 1: SW1), and then outputs the DC voltage to a DC side, and
the boosting unit (Fig.1: 10) steps up DC voltage output from the DC side (Fig. 1: output form rectifier 2) of the PWM converter and then input to the inverter (Fig. 1: boosted output from 10), by controlling a switching operation of the semiconductor switching element (Sw1) inside the PWM converter.

Regarding claim 8, Kanamori et al disclose that wherein
the boosting unit (Fig.1: 10) further includes
provided between the AC power supply and the converter (Fig.1: 2), and
the boosting unit steps up AC voltage input (Fig.1: 1) to the converter by controlling a voltage transformation ratio ([0032]; PWM has a duty ratio) of the transformer to boost DC voltage output from the DC side of the converter and then input to the inverter.

Regarding claim 9, Kanamori et al disclose that wherein
the boosting unit further includes
a DC-DC converter (Fig. 1:SW1, SW2 and 12) provided between the converter and 
the boosting unit steps up DC voltage output from the DC side of the converter by controlling the DC-DC converter to boost DC voltage input to the inverter ([0030]).

Regarding claim 10, Kanamori et al disclose that wherein when a speed command to the motor is neither an acceleration command nor a deceleration command([0033]; “the target value Vdcref to be set by the target value setting section 51 is greater than or equal to the predetermined value (at the time of a high/medium load” which corresponds to a high load and hence there is no change in speed and/or no acceleration or deceleration ), the boosting unit steps up DC voltage ([0033]; “the boosting circuit 10 operates in the boosting mode.” which corresponds to step up the DC voltage )  input to the inverter from the DC side, according to a deviation between a speed command to the motor and speed information acquired from the motor ([0033]).

Regarding claim 11, Kanamori et al disclose that wherein the boosting unit  (Fig.1: 10) further includes a boosting control unit, and the boosting control unit is configured to provide a boosting ratio ([0032]; PWM has  a duty ratio)  for a boosting operation to the transformer to change a voltage transformation ratio of the transformer (Fig. 1: 11; 11 transfer the energy from its input to the output when SW2 is “ON” and SW1 is “OFF”) according to the boosting ratio ([0032]; “generate a pulsed PWM signal SO for switching prepared for the switch elements SW1 and SW2 of the boosting circuit 10.”).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Previous rejection under first paragraph of 35 U.S.C. 112(a) for claim 8, has been withdrawn due to the amendments.
Previous rejection under first paragraph of 35 USC § 102 for claim 3, has been withdrawn due to the amendments.
Applicant's arguments filed 11/24/2020 for   claims 1-2 and 4-10 rejections under 35 USC § 102 have been fully considered but they are not persuasive. 
On pages 7-8, the applicant argues that “Kanamori is silent with respect to "a deviation" between (a) a speed command to the motor and (b) speed information acquired from the motor, as recited in claim 1”.
Examiner respectfully disagree that because Kanamori et al disclose that a boosting unit (Fig.1:10) configured to step up DC voltage input to the inverter from the DC side, according to a deviation between a speed command (Fig.1: 51 and [0038]; “a manner that the estimated speed becomes the target speed corresponding to the magnitude of the load”) to the motor and speed information acquired from the motor and based on [0038], Kanamari shows that “the inverter control section 50 estimates the speed (rotational speed) of the motor 21 from the detection current (motor current) of the rotational speed of compressor 22 becomes higher (higher load)”. Therefore comparing the speed of the motor and target value of the compressor rotational speed booster control signals S1 and S2 drive the booster (10) and dc voltage inputted to the inverter.

On pages 9-10, the applicant argues on claim 10 that “Kanamori is silent with respect to a speed command to the motor, i.e., "an acceleration command" and "a deceleration command", but merely concerns (the magnitude of) "the load (or refrigeration load: see paragraph [0038])" of the motor irrespective of "a speed command" to the motor.”.
Examiner respectfully disagree that becaue Kanamori et al disclose that wherein when a speed command to the motor is neither an acceleration command nor a deceleration command ([0033]; “the target value Vdcref to be set by the target value setting section 51 is greater than or equal to the predetermined value (at the time of a high/medium load” which corresponds to a high load and hence there is no change in speed and/or no acceleration or deceleration ), the boosting unit steps up DC voltage ([0033]; “the boosting circuit 10 operates in the boosting mode.” which corresponds to step up the DC voltage ) input to the inverter from the DC side, according to a deviation between a speed command to the motor and speed information acquired from the motor ([0033]).
The Examiner still considers the prior-art of Kanamori clearly having all structures . 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.